Case: 19-40659      Document: 00515617680          Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 27, 2020
                                    No. 19-40659
                                                                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Arturo Javier Garcia-Perez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:19-CR-123-1


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Arturo Garcia-Perez argues that his convictions for transporting an
   illegal alien within the United States and conspiring to do the same should be
   reversed for two reasons. First, he claims that the verdicts rest on insufficient
   evidence. Second, he claims that his right to due process was violated under
   Doyle v. Ohio, 426 U.S. 610, 618 (1976)—that there was a “fundamentally


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40659     Document: 00515617680          Page: 2   Date Filed: 10/27/2020




                                   No. 19-40659


   unfair” use of his “silence” notwithstanding the Miranda warning’s
   “express assurance” that silence “will carry no penalty.” For the reasons
   below, we affirm.
                                        I.
                                       A.
         In January 2019 Luis Romero-Mendez was asked if he could pick up
   “an illegal” in McAllen, Texas. Once Luis was told that the alien’s family
   would pay, Luis and his cousin Regulo made their way over to the home of
   Garcia-Perez. Luis asked Garcia-Perez if he wanted to get paid to go pick up
   “an illegal.” When Luis said he wasn’t sure how much they’d be paid,
   Garcia-Perez responded, “Okay. That’s fine.” Garcia-Perez then drove
   Luis and Regulo from Houston to McAllen in his Chevy Silverado—a
   distance of about 350 miles.
          Once in McAllen, the trio pulled into a gas station, where an alien—
   Eduin Garcia-Padilla—was waiting. Luis confirmed that Eduin was the
   designated pickup, Eduin got in the truck, and the four started back for
   Houston.
          When they reached a checkpoint, Luis told Garcia-Perez to stop.
   Luis, Regulo, and Eduin then jumped out of the vehicle and spent the next
   40 minutes moving through the brush to get around the checkpoint. It was
   1:13 a.m. when Garcia-Perez drove through the checkpoint alone. Luis,
   Regulo, and Eduin rejoined Garcia-Perez in his truck once they had made it
   around.
          Around 3:30 a.m., the four passed a police officer on the highway
   outside Robstown, Texas. In part because Garcia-Perez had quickly slowed
   the truck to around 55 mph (the speed limit was 75 mph), the officer stopped
   the party for two traffic violations. Garcia-Perez provided the officer his




                                        2
Case: 19-40659      Document: 00515617680          Page: 3   Date Filed: 10/27/2020




                                    No. 19-40659


   driver’s license, but simply looked to Luis when the officer asked where
   Garcia-Perez was coming from and where he was going. The officer then
   asked the passengers for identification. Realizing that Eduin had only
   “papers from Honduras” and noticing some muddy shoes beneath the front
   seats, the officer began to suspect that Eduin was “possibly here illegally.”
          Garcia-Perez initially claimed that Eduin was a stranger he had picked
   up at a fast-food restaurant in a nearby town. But the police officer knew that
   there were no such restaurants in that town. Garcia-Perez then claimed that
   Eduin was a cousin of his that they had come down from Houston to pick
   up—but he did not know his cousin’s name. Garcia-Perez further insisted
   that he was not being paid to transport Eduin. The police officer eventually
   called Border Patrol because he felt that he was dealing with “four people
   with four different stories.”
          The border patrol officer interviewed the four men and arrested
   Garcia-Perez for alien smuggling. He then took the group to the border patrol
   station, where they were each read their rights. Garcia-Perez signed a form
   indicating that he understood his rights but also said that he was willing to
   make statements and answer questions. After reaffirming the wavier that he
   had signed, Garcia-Perez told a second border patrol officer that he was from
   Houston, that he was coming from McAllen, and that he, Luis, and Regulo
   had come to pick up Eduin. Garcia-Perez also confirmed that his companions
   had walked around the checkpoint while he drove through alone.
   Garcia-Perez then began recording a video statement. However, he soon said
   that he “[did]n’t want to talk anymore” and the officer ended the interview.
          Garcia-Perez was subsequently indicted on one count of conspiracy to
   transport an illegal alien within the United States and one count of
   transporting an illegal alien within the United States. He pleaded not guilty
   and proceeded to trial.




                                          3
Case: 19-40659      Document: 00515617680           Page: 4   Date Filed: 10/27/2020




                                     No. 19-40659


                                         B.
          At trial the government sought to introduce the videotaped statement.
   Defense counsel objected, arguing that the video “would be cumulative and
   . . . prejudicial in the sense that it’s attracting attention towards
   [Garcia-Perez’s] right to remain silent.” Counsel suggested that playing the
   video “would be the same thing as having [Garcia-Perez] take the stand . . .
   in front of the jury[,] say[], ‘I invoke my right to remain silent,’ and then
   step[] down.”      The government countered that the video showed
   Garcia-Perez being Mirandized and that including Garcia-Perez’s last
   statement was necessary for the jury to understand why the interview had
   ended. Defense counsel then clarified that he was not objecting to the border
   patrol officer testifying about the interview or Garcia-Perez’s invocation of
   his right to remain silent, but rather “to the video being played for the jury.”
   The district court overruled the objection and preadmitted the video exhibit.
          During his opening statement, the prosecutor briefly mentioned that
   Garcia-Perez was “given the opportunity to make a video statement. He did
   so and under questioning he eventually asked that he no longer answer any
   questions. You’ll get to see that video by the way.”
          Defense counsel did not object to the prosecutor’s statement. During
   a recess, however, counsel again objected to the upcoming video
   presentation—this time expressly arguing that the video would be “some
   implicit comment on [Garcia-Perez’s] invoking his right to remain silent.”
   Defense counsel also presented Doyle case law. After some discussion, the
   government withdrew the exhibit on its own motion. Defense counsel made
   no further objections.
          At the close of the government’s case, Garcia-Perez made two failed
   motions for acquittal but presented no evidence. The court then instructed
   the jury that it “must consider only the evidence presented during the trial”




                                          4
Case: 19-40659      Document: 00515617680          Page: 5   Date Filed: 10/27/2020




                                    No. 19-40659


   and that lawyers’ “questions, statements, . . . and arguments” are “not
   evidence.” The court also told the jury it should not convict based solely on
   the “unsupported testimony of an alleged accomplice unless [it] believe[d]
   that testimony beyond a reasonable doubt” and that “[t]he fact that an
   accomplice has entered a plea of guilty to the offense charged is not evidence
   of the guilt of any other person.”
          During its deliberations, the jury requested “to see the statement from
   the Defendant taken at the . . . Border Patrol Station.” The court said that it
   would tell the jury to “Please just consider the evidence that was presented,”
   to which defense counsel responded: “That’s fine, Your Honor, yes.” The
   court then said, “Right?” and defense counsel confirmed his approval:
   “That’s perfect.”
          The jury found Garcia-Perez guilty on both counts. Garcia-Perez
   appealed.
                                         II.
          On appeal, Garcia-Perez argues that (A) the jury’s verdicts were based
   on insufficient evidence and (B) that the actions of the district court and
   prosecutor amounted to a reversible-error Doyle violation.
                                         A.
          Garcia-Perez preserved his insufficient-evidence challenges by
   moving for acquittal under rule 29 of the Federal Rules of Criminal
   Procedure. United States v. Scott, 892 F.3d 791, 796 (5th Cir. 2018). We
   review such preserved claims de novo. Id. In so doing, “we view all evidence,
   whether circumstantial or direct, in the light most favorable to the
   government, with all reasonable inferences and credibility choices to be made
   in support of the jury’s verdict.” Id. (quotations omitted). We will affirm a
   verdict if “any rational trier of fact could have found the essential elements




                                         5
Case: 19-40659      Document: 00515617680            Page: 6   Date Filed: 10/27/2020




                                      No. 19-40659


   of the crime beyond a reasonable doubt.” Id. at 797. “Our inquiry is limited
   to whether the jury’s verdict was reasonable, not whether we believe it to be
   correct.” Id. (quotations omitted).
          Garcia-Perez claims that the circumstantial evidence was lacking and
   that the only direct evidence came from Luis, who “orchestrated the entire
   affair” and presented “incredible” testimony. Specifically, Garcia-Perez
   disputes that a jury could have found that (1) there was an agreement;
   (2) Garcia-Perez acted with knowledge or in reckless disregard of the fact that
   the alien’s presence in the United States was illegal; or (3) Garcia-Perez
   acted in furtherance of the alien’s unlawful presence.
          We find that there is more than enough evidence to uphold the jury’s
   verdicts. To summarize, the evidence showed that Garcia-Perez agreed to
   and in fact embarked on a 700-mile roundtrip drive in the middle of the night
   to pick up a total stranger in McAllen, Texas. Once Garcia-Perez and his
   passengers stopped at the border patrol checkpoint, the stranger exited the
   vehicle with Garcia-Perez’s friends to spend over half an hour struggling
   through the brush on the side of the road. And when Garcia-Perez was
   stopped by the police officer, he initially failed to answer basic questions and
   then gave inconsistent and inaccurate explanations about his connection to
   the alien and what he was doing.
          To be sure, much of this evidence was derived from the testimony of
   a cooperating, formerly convicted co-conspirator. But “[t]he jury retains the
   sole authority to . . . evaluate the credibility of witnesses.” Id. (quotations
   omitted). In any event, “[a] conviction, especially one accompanied by an
   accomplice instruction, may be sustained on the uncorroborated testimony
   of an accomplice so long as the testimony is not incredible or otherwise
   insubstantial on its face.” Id. (quotations omitted). And “[t]estimony is
   incredible as a matter of law only if it relates to facts that the witness could




                                           6
Case: 19-40659        Document: 00515617680              Page: 7       Date Filed: 10/27/2020




                                          No. 19-40659


   not possibly have observed or to events which could not have occurred under
   the laws of nature.” Id. Similarly, Luis’s testimony was not rendered
   incredible by the fact that he had a “motive to testify against [Garcia-Perez]
   for the possibility of a reduced sentence” because the jury was “adequately
   informed” on this point. United States v. Bowen, 818 F.3d 179, 186 (5th Cir.
   2016).
                                               B.
                                               1.
            While Garcia-Perez preserved his insufficient-evidence claims,
   Garcia-Perez did not preserve his Doyle objection to either the district court’s
   decision to preadmit the video or the prosecutor’s reference to
   Garcia-Perez’s statement in the video.
            In fact, on appeal Garcia-Perez at times challenges the district court’s
   evidentiary ruling as an abuse of discretion, seemingly acknowledging that he
   initially opposed the video on rule 403 grounds—not Doyle grounds. In any
   event, it is undisputed that Garcia-Perez failed to object to (a) the
   prosecutor’s opening statement; 1 (b) the jury instructions; and (c) the
   district court’s response to the jury’s request for the video statement. In fact,
   Garcia-Perez called the district court’s actions on this last point “perfect.”
   What’s more, Garcia-Perez’s brief combines his analysis of the district
   court’s initial evidentiary ruling with his analysis of the prosecutor’s



            1
             We recognize that under rule 103(b) of the Federal Rules of Evidence, “[o]nce
   the court rules definitively on the record—either before or at trial—a party need not renew
   an objection or offer of proof to preserve a claim of error for appeal.” But as noted above,
   Garcia-Perez did not make a specific Doyle objection until the recess. It is therefore
   significant that even once Garcia-Perez invoked Doyle and the court began to reconsider its
   earlier evidentiary ruling, Garcia-Perez did not raise any concerns about the prosecutor’s
   opening statement.




                                                7
Case: 19-40659        Document: 00515617680              Page: 8       Date Filed: 10/27/2020




                                          No. 19-40659


   comment, arguing that the actions together “released” “the proverbial
   skunk . . . into the jury box.” Accordingly, we review the district court’s
   initial evidentiary ruling and the prosecutor’s comment as a single,
   unpreserved alleged Doyle violation. 2
                                               2.
           Because Garcia-Perez’s Doyle challenge is unpreserved, we review for
   plain error. United States v. Andaverde-Tiñoco, 741 F.3d 509, 518 (5th Cir.
   2013). Thus, Garcia-Perez “must show: (1) error; (2) that is plain; (3) that
   affects substantial rights; and (4) that warrants discretionary review by this
   court because the harm so severely affects the fairness of the proceedings.”
   United States v. Broussard, 882 F.3d 104, 111 (5th Cir. 2018).
           We decline to conduct a full plain-error analysis because any alleged
   Doyle error in this case was far from “plain.” After all, “to determine
   whether [a] prosecutor’s comments violate[] Doyle, th[e] comments must be
   evaluated in context.” United States v. Wright, 777 F.3d 769, 779 (5th Cir.
   2015). Here, Garcia-Perez repeatedly waived his rights in order to answer
   law enforcement’s questions. He agreed to make a video statement. It was
   only after the tape began rolling that he finally expressed a desire to stop
   questioning. The government naturally sought to present all the evidence it
   could to show both how often Garcia-Perez incriminated himself and how he
   reacted under questioning. So there is nothing obviously nefarious about the
   prosecutor noting, while previewing the government’s evidence, that “under


           2
             To the extent Garcia-Perez does raise a pure, preserved rule 403 challenge to the
   district court’s evidentiary ruling, we agree with the government that no independent
   analysis on this point is necessary. Even assuming arguendo that the district court erred in
   preadmitting the video, the jury never saw the video because the government withdrew it.
   Thus, the only impact the court’s ruling could have had on the proceedings was with
   respect to the prosecutor’s reference to the video during his opening statement, which we
   review below.




                                                8
Case: 19-40659         Document: 00515617680               Page: 9      Date Filed: 10/27/2020




                                          No. 19-40659


   questioning [Garcia-Perez] eventually asked that he no longer answer any
   questions.” In context, the remark was arguably nothing more than a
   preemptive explanation about why the anticipated video recording ended
   when it did.
           In short, we simply cannot say on the record before us that it is “clear
   or obvious” that the “manifest intent” of the prosecutor’s remark was to
   “comment on the defendant’s silence,” or that the statement’s character
   was such that “the jury would naturally and necessarily so construe the
   remark.” Andaverde-Tiñoco, 741 F.3d at 518, 520. 3
                                               ***
           For the foregoing reasons, we affirm Garcia-Perez’s convictions.




           3
               Careful readers will note that Doyle “rests on the fundamental unfairness of
   implicitly assuring a suspect that his silence will not be used against him and then using his
   silence to impeach an explanation subsequently offered at trial.” United States v. Fambro, 526
   F.3d 836, 841 (5th Cir. 2008) (emphasis added) (quotations omitted) (quoting Wainwright
   v. Greenfield, 474 U.S. 284, 291 (1986)). So one might wonder why Doyle is implicated at
   all in a case (like this one) where the defendant has not offered a subsequent explanation at
   trial. But our court has held that “the principles of Doyle apply even if a defendant does
   not take the stand in his own defense thereby subjecting himself to potential
   impeachment.” Id. In short, “[a] defendant is entitled to rely on the assurance when he is
   ‘Miranda-ized’ that his silence will not be used against him.” Id.




                                                 9